

EXHIBIT 10.1


BRIDGEPOINT EDUCATION, INC.
2009 STOCK INCENTIVE PLAN
(as amended and restated May 13, 2013)


SECTION 1.
INTRODUCTION.

The Company's Board of Directors originally adopted the Bridgepoint Education,
Inc. 2009 Stock Incentive Plan to be effective on the Effective Date conditioned
on and subject to obtaining Company stockholder approval. The Plan was approved
by Company stockholders on the Effective Date. The Plan was amended and restated
by the Board on March 31, 2009 and again on May 13, 2013.
The purpose of the Plan is to promote the long-term success of the Company and
the creation of stockholder value by offering Selected Employees an opportunity
to acquire a proprietary interest in the success of the Company, or to increase
such interest, and to encourage such Selected Employees to continue to provide
services to the Company and to attract new individuals with outstanding
qualifications.
The Plan seeks to achieve this purpose by providing for Awards in the form of
Options (which may constitute Incentive Stock Options or Nonstatutory Stock
Options), Stock Appreciation Rights, Stock Grants and Stock Units.
This Plan and all Awards shall be construed in accordance with and governed by
the laws of the State of Delaware, but without regard to its conflict of law
provisions. Capitalized terms shall have the meaning provided in Section 2
unless otherwise provided in this Plan or any related Stock Option Agreement,
SAR Agreement, Stock Grant Agreement or Stock Unit Agreement.
SECTION 2.
DEFINITIONS.

(a)“Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity. For purposes of
determining an individual's “Service,” this definition shall include any entity
other than a Subsidiary, if the Company, a Parent and/or one or more
Subsidiaries own not less than 50% of such entity.
(b)“Award” means any award of an Option, SAR, Stock Grant or Stock Unit under
the Plan.
(c)“Board” means the Board of Directors of the Company, as constituted from time
to time.
(d)“Cashless Exercise” means, to the extent that a Stock Option Agreement so
provides and as permitted by applicable law, a program approved by the Committee
in which payment may be made all or in part by delivery (on a form prescribed by
the Committee) of an irrevocable direction to a securities broker to sell Shares
and to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price and any applicable tax withholding obligations (up to
the maximum amount permitted by applicable law) relating to the Option.
(e)“Cause” means, except as may otherwise be provided in a Participant
employment agreement or applicable Award agreement, (i) a conviction of a
Participant for a felony crime or the failure of a Participant to contest
prosecution for a felony crime, or (ii) a Participant's misconduct, fraud,
disloyalty or dishonesty (as such terms may be defined by the Committee in its
sole discretion), or (iii) any unauthorized use or disclosure of confidential
information or trade secrets by a Participant, or (iv) a Participant's
negligence, malfeasance, breach of fiduciary duties, neglect of duties, or
(v) any material violation by a Participant of a written Company or Subsidiary
or Affiliate policy or any material breach by a Participant of a written
agreement with the Company or Subsidiary or Affiliate, or (vi) any other act or
omission by a Participant that, in the opinion of the Committee, could
reasonably be expected to adversely affect the Company's or a Subsidiary's or an
Affiliate's business, financial condition, prospects and/or reputation. In each
of the foregoing subclauses (i) through (vi), whether or not a “Cause” event has
occurred will be determined by the Committee in its sole discretion and the
Committee's determination shall be conclusive, final and binding.



--------------------------------------------------------------------------------



(f)“Change In Control” except as may otherwise be provided in a Participant's
employment agreement or Award agreement, means any of the following:
(i)The acquisition by any individual, entity or group (other than the Company or
any employee benefit plan of the Company or Warburg Pincus & Co. (and its
affiliated entities and investment funds) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of securities
representing more than 50% of the voting securities of the Company entitled to
vote generally in the election of directors, determined on a fully-diluted basis
(“Company Voting Securities”); provided, however, that such acquisition shall
not constitute a Change In Control hereunder if a majority of the holders of the
Company Voting Securities immediately prior to such acquisition retain directly
or through ownership of one or more holding companies, immediately following
such acquisition, a majority of the voting securities entitled to vote generally
in the election of directors of the successor entity;
(ii)The sale, transfer or other disposition of all or substantially all of the
Company's assets; or
(iii)When a majority of the members of the Board shall not be Company Directors.
A transaction shall not constitute a Change In Control if its sole purpose is to
change the state of the Company's incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company's securities immediately before such transactions. In addition, an
IPO shall not constitute a Change In Control.
(g)“Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and interpretations promulgated thereunder.
(h)“Committee” means a committee described in Section 3.
(i)“Common Stock” means the Company's common stock, $0.01 par value per share.
(j)“Company” means Bridgepoint Education, Inc., a Delaware corporation.
(k)“Company Directors” means (A) individuals who as of the Effective Date are
members of the Board, (B) individuals elected or directors of the Company
subsequent to the Effective Date for whose election proxies shall have been
solicited by the Board, or (C) any individual elected or appointed to the Board
to fill vacancies of the Board caused by death or resignation (but not by
removal) or to fill newly created directorships.
(l)“Consultant” means an individual who performs bona fide services to the
Company, a Parent, a Subsidiary or an Affiliate, other than as an Employee or
Director or Non-Employee Director.
(m)“Covered Employees” means those persons whose compensation is subject to the
deduction limitations of Code Section 162(m).
(n)“Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award granted under the Plan as “performance-based
compensation” under Code Section 162(m).
(o)“Director” means a member of the Board who is also an Employee.
(p)“Disability” means that the Selected Employee is classified as disabled under
a long-term disability policy of the Company or, if no such policy applies, the
Selected Employee is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.
(q)“Effective Date” means March 16, 2009.
(r)“Employee” means any individual who is a common-law employee of the Company,
a Parent, a Subsidiary or an Affiliate.
(s)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(t)“Exercise Price” means, in the case of an Option, the amount for which a
Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement. “Exercise Price,” in the case



--------------------------------------------------------------------------------



of a SAR, means an amount, as specified in the applicable SAR Agreement, which
is subtracted from the Fair Market Value in determining the amount payable to a
Participant upon exercise of such SAR.
(u)“Fair Market Value” means the market price of a Share, determined by the
Committee as follows:
(i)If the Shares were traded on a stock exchange (such as the New York Stock
Exchange, the NASDAQ Global Market or NASDAQ Capital Market) at the time of
determination, then the Fair Market Value shall be equal to the regular session
closing price for such stock as reported by such exchange (or the exchange or
market with the greatest volume of trading in the Shares) on the date of
determination, or if there were no sales on such date, on the last date
preceding such date on which a closing price was reported;
(ii)If the Shares were traded on the OTC Bulletin Board at the time of
determination, then the Fair Market Value shall be equal to the last-sale price
reported by the OTC Bulletin Board for such date, or if there were no sales on
such date, on the last date preceding such date on which a sale was reported;
and
(iii)If neither of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith using a reasonable
application of a reasonable valuation method as the Committee deems appropriate.
Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported by the applicable exchange or the OTC Bulletin
Board, as applicable, or a nationally recognized publisher of stock prices or
quotations (including an electronic on-line publication). Such determination
shall be conclusive and binding on all persons.
(v)“Fiscal Year” means the Company's fiscal year.
(w)“Grant” means any grant of an Award under the Plan.
(x)“Incentive Stock Option” or “ISO” means an incentive stock option described
in Code Section 422.
(y)“IPO” means an initial public offering by the Company of the Shares.
(z)“Non-Employee Director” means a member of the Board who is not an Employee.
(aa)“Nonstatutory Stock Option” or “NSO” means a stock option that is not an
ISO.
(ab)“Option” means an ISO or NSO granted under the Plan entitling the Optionee
to purchase a specified number of Shares, at such times and applying a specified
Exercise Price, as provided in the applicable Stock Option Agreement.
(ac)“Optionee” means an individual, estate or other entity that holds an Option.
(ad)“Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company, if each of the corporations other than
the Company owns stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the Effective
Date shall be considered a Parent commencing as of such date.
(ae)“Participant” means an individual or estate or other entity that holds an
Award.
(af)“Performance Goals” means one or more objective measurable performance
factors as determined by the Committee with respect to each Performance Period
based upon one or more of the following: (i) operating income; (ii) earnings
before interest or taxes and earnings before interest, taxes, depreciation and
amortization; (iii) earnings or net earnings; (iv) cash flow; (v) market share;
(vi) net or gross sales or revenue; (vii) expenses or expense reduction;
(viii) cost of goods sold; (ix) profit/loss or profit margin, net or gross;
(x) working capital; (xi) return on equity or assets; (xii) earnings per share
(diluted or basic); (xiii) economic value added, or EVA; (xiv) stock price;
(xv) price/earnings ratio; (xvi) debt, or debt-to-equity or debt reduction;
(xvii) accounts receivable; (xviii) writeoffs; (xix) cash; (xx) assets;
(xxi) liquidity; (xxii) operations; (xxiii) research or related milestones;
(xxiv) business development; (xxv) intellectual property (e.g., patents);
(xxvi) product development; (xxvii) regulatory activity; (xxviii) information
technology; (xxix) financings; (xxx) product quality



--------------------------------------------------------------------------------



control; (xxxi) management; (xxxii) human resources; (xxxiii) corporate
governance; (xxxiv) compliance program; (xxxv) legal matters; (xxxvi) internal
controls; (xxxvii) policies and procedures; (xxxviii) accounting and reporting;
(xxxix) strategic alliances, licensing and partnering; (xl) site, plant or
building development; (xli) customer retention; (xlii) customer satisfaction
and/or (xlii) mergers and acquisitions or divestitures; each with respect to the
Company and/or one or more Affiliates or operating units as determined by the
Committee in its sole discretion. Any such criteria used may be (A) measured in
absolute terms, (B) measured in terms of growth, (C) compared to another company
or companies, (D) measured against the market as a whole and/or according to
applicable market indices, (E) measured against the performance of the Company
as a whole or a segment of the Company and/or (F) measured on a pre-tax or
post-tax basis (if applicable). Further, any Performance Goals may be used to
measure the performance of one or more product lines or specific markets and may
be measured relative to a peer group or index. Awards issued to persons who are
not Covered Employees may take into account other (or no) factors.
(ag)“Performance Period” means any period not exceeding 36 months as determined
by the Committee, in its sole discretion. The Committee may establish different
Performance Periods for different Participants, and the Committee may establish
concurrent or overlapping Performance Periods.
(ah)“Plan” means this Bridgepoint Education, Inc. 2009 Stock Incentive Plan as
it may be amended from time to time.
(ai)“Prior Equity Plans” means the Company's Amended and Restated 2005 Stock
Incentive Plan and its predecessor plans.
(aj)“Re-Price” means that the Company has lowered or reduced the Exercise Price
of outstanding Options and/or outstanding SARs for any Participant(s) in a
manner described by SEC Regulation S-K Item 402(d)(2)(viii) (or as described in
any successor provision(s) or definition(s)).
(ak)“SAR Agreement” means the agreement described in Section 8 evidencing each
Award of a Stock Appreciation Right.
(al)“SEC” means the Securities and Exchange Commission.
(am)“Section 16 Persons” means those officers, directors or other persons who
are subject to Section 16 of the Exchange Act.
(an)“Securities Act” means the Securities Act of 1933, as amended.
(ao)“Selected Employee” means an Employee, Consultant, Director, or Non-Employee
Director who has been selected by the Committee to receive an Award under the
Plan.
(ap)“Service” means service as an Employee, Director, Non-Employee Director or
Consultant. Service will be deemed terminated as soon as the entity to which
Service is being provided is no longer either (i) the Company, (ii) a Parent,
(iii) a Subsidiary or (iv) an Affiliate. A Participant's Service does not
terminate if he or she is a common-law employee and goes on a bona fide leave of
absence that was approved by the Company in writing and the terms of the leave
provide for continued service crediting, or when continued service crediting is
required by applicable law. However, for purposes of determining whether an
Option is entitled to continuing ISO status, a common-law employee's Service
will be treated as terminating ninety (90) days after such Employee went on
leave, unless such Employee's right to return to active work is guaranteed by
law or by a contract. Service terminates in any event when the approved leave
ends, unless such Employee immediately returns to active work. The Committee
determines which leaves count toward Service, and when Service terminates for
all purposes under the Plan.
(aq)“Share” means one share of Common Stock.
(ar)“Stock Appreciation Right” or “SAR” means a stock appreciation right awarded
under the Plan which provides the holder with a right to potentially receive, in
cash and/or Shares, value with respect to a specific number of Shares, as
provided in Section 8.
(as)“Stock Grant” means Shares awarded under the Plan.
(at)“Stock Grant Agreement” means the agreement described in Section 9
evidencing each Award of a Stock Grant.



--------------------------------------------------------------------------------



(au)“Stock Option Agreement” means the agreement described in Section 6
evidencing each Award of an Option.
(av)“Stock Unit” means a bookkeeping entry representing the equivalent of one
Share, as awarded under the Plan.
(aw)“Stock Unit Agreement” means the agreement described in Section 10
evidencing each Award of a Stock Unit.
(ax)“Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the Effective Date shall be considered a Subsidiary
commencing as of such date.
(ay)“10-Percent Shareholder” means an individual who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the Company,
its Parent or any of its Subsidiaries. In determining stock ownership, the
attribution rules of Section 424(d) of the Code shall be applied.
SECTION 3.ADMINISTRATION.
(a)Committee Composition. A Committee appointed by the Board shall administer
the Plan. Unless the Board provides otherwise, the Board's Compensation
Committee (or a comparable committee of the Board) shall be the Committee. The
Board may also at any time terminate the functions of the Committee and reassume
all powers and authority previously delegated to the Committee.
The Committee shall have membership composition which enables (i) Awards to
Section 16 Persons to qualify as exempt from liability under Section 16(b) of
the Exchange Act and (ii) Awards to Covered Employees to qualify as
performance-based compensation as provided under Code Section 162(m) (to the
extent such Awards are intended to qualify as performance-based compensation).
For the avoidance of doubt, to the extent that the Board determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Code Section 162(m), the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Code Section 162(m).
The Board may also appoint one or more separate committees of the Board, each
composed of one or more directors of the Company who need not qualify under
Rule 16b-3 or Code Section 162(m), that may administer the Plan with respect to
Selected Employees who are not Section 16 Persons or Covered Employees,
respectively, may grant Awards under the Plan to such Selected Employees and may
determine all terms of such Awards. To the extent permitted by applicable law,
the Board may also appoint a committee, composed of one or more officers of the
Company, that may authorize Awards to Employees (who are not Section 16 Persons
or Covered Employees) within parameters specified by the Board and consistent
with any limitations imposed by applicable law.
Notwithstanding the foregoing, the Board shall constitute the Committee and
shall administer the Plan with respect to all Awards granted to Non-Employee
Directors.
(b)Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take any actions it deems
necessary or advisable for the administration of the Plan. Such actions shall
include without limitation:
(i)determining Selected Employees who are to receive Awards under the Plan;
(ii)determining the type, number, vesting requirements, performance conditions
(if any) and their degree of satisfaction, and other features and conditions of
such Awards and amending such Awards;
(iii)correcting any defect, supplying any omission, or reconciling or clarifying
any inconsistency in the Plan or any Award agreement;
(iv)accelerating the vesting, or extending the post-termination exercise term,
or waiving restrictions, of Awards at any time and under such terms and
conditions as it deems appropriate;
(v)interpreting the Plan and any Award agreements;



--------------------------------------------------------------------------------



(vi)making all other decisions relating to the operation of the Plan; and
(vii)adopting such plans or subplans as may be deemed necessary or appropriate
to provide for the participation by non-U.S. employees of the Company and its
Subsidiaries and Affiliates, which plans and/or subplans shall be attached
hereto as Appendices.
The Committee may adopt such rules or guidelines, as it deems appropriate to
implement the Plan. The Committee's determinations under the Plan shall be final
and binding on all persons. The Committee's decisions and determinations need
not be uniform and may be made selectively among Participants in the Committee's
sole discretion. The Committee's decisions and determinations will be afforded
the maximum deference provided by law.
(c)Indemnification. To the maximum extent permitted by applicable law, each
member of the Committee, or of the Board, or any persons (including without
limitation Employees and officers) who are delegated by the Board or Committee
to perform administrative functions in connection with the Plan, shall be
indemnified and held harmless by the Company against and from (i) any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan or any
Stock Option Agreement, SAR Agreement, Stock Grant Agreement or Stock Unit
Agreement, and (ii) from any and all amounts paid by him or her in settlement
thereof, with the Company's approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit, or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company's Certificate of Incorporation or Bylaws, by
contract, as a matter of law, or otherwise, or under any power that the Company
may have to indemnify them or hold them harmless.
SECTION 4.GENERAL.
(a)General Eligibility. Only Employees, Consultants, Directors and Non-Employee
Directors shall be eligible for designation as Selected Employees by the
Committee.
(b)Incentive Stock Options. Only Selected Employees who are common-law employees
of the Company, a Parent or a Subsidiary shall be eligible for the grant of
ISOs. In addition, a Selected Employee who is a 10-Percent Shareholder shall not
be eligible for the grant of an ISO unless the requirements set forth in
Section 422(c)(5) of the Code are satisfied. If and to the extent that any
Shares are issued under a portion of any Option that exceeds the $100,000
limitation of Section 422 of the Code, such Shares shall not be treated as
issued under an ISO notwithstanding any designation otherwise. Certain
decisions, amendments, interpretations and actions by the Committee and certain
actions by a Participant may cause an Option to cease to qualify as an ISO
pursuant to the Code and by accepting an Option the Participant agrees in
advance to such disqualifying action.
(c)Buyout of Awards. The Committee may at any time (i) offer to buy out for a
payment in cash or cash equivalents (including without limitation Shares valued
at Fair Market Value that may or may not be issued from this Plan) an Award
previously granted or (ii) authorize a Participant to elect to cash out an Award
previously granted, in either case at such time and based upon such terms and
conditions as the Committee shall establish.
(d)Restrictions on Shares. Any Shares issued pursuant to an Award shall be
subject to such rights of repurchase, rights of first refusal and other transfer
restrictions as the Committee may determine. Such restrictions shall apply in
addition to any restrictions that may apply to holders of Shares generally and
shall also comply to the extent necessary with applicable law. In no event shall
the Company be required to issue fractional Shares under this Plan.
(e)Beneficiaries. A Participant may designate one or more beneficiaries with
respect to an Award by timely filing the prescribed form with the Company. A
beneficiary designation may be changed by filing the prescribed form with the
Company at any time before the Participant's death. If no beneficiary was
designated or if no designated beneficiary survives the Participant, then after
a Participant's death any vested Award(s) shall be transferred or distributed to
the Participant's estate.



--------------------------------------------------------------------------------



(f)Performance Conditions. The Committee may, in its discretion, include
performance conditions in an Award. If performance conditions are included in
Awards to Covered Employees that are intended to qualify as performance-based
compensation under Code Section 162(m), then such Awards will be subject to the
achievement of Performance Goals that shall be established and administered
pursuant to the requirements of Code Section 162(m) and as described in this
Section 4(f) and the provisions of this Section 4(f) shall control over any
contrary provisions in the Plan. Any Performance Goals applicable to Stock
Grants and/or Stock Units that are intended to qualify as performance-based
compensation under Code Section 162(m) will be set by the Committee on or before
the Determination Date. Before any Shares underlying an Award or any Award
payments are released to a Covered Employee with respect to a Performance
Period, the Committee shall certify in writing that the Performance Goals for
such Performance Period have been satisfied. Without limitation, the approved
minutes of a Committee meeting shall constitute such written certification. A
Participant will be eligible to receive payment pursuant to an Award intended to
qualify as performance-based compensation under Code Section 162(m) for a
Performance Period only if the Performance Goals for such period are achieved.
The Committee may appropriately adjust any evaluation of performance under a
Performance Goal to exclude any of the following events that occurs during a
Performance Period:
(i)asset write-downs,
(ii)litigation or claim judgments or settlements,
(iii)the effect of changes in or provisions under tax law, accounting principles
or other such laws or provisions affecting reported results,
(iv)accruals for reorganization and restructuring programs and
(v)any extraordinary non-recurring items as described in applicable accounting
principles and/or in management's discussion and analysis of financial condition
and results of operations appearing in the Company's annual report for the
applicable year.
Notwithstanding satisfaction of any completion of any Performance Goal, the
Committee may: (A) to the extent specified at the time of grant of an Award, the
number of Shares, Options, SARs, Stock Units or other benefits granted, issued,
retainable and/or vested under an Award on account of satisfaction of such
Performance Goals may be reduced (but not increased) by the Committee on the
basis of such further considerations as the Committee in its sole discretion
shall determine, (B) determine what actual Award, if any, will be paid in the
event of a termination of employment as the result of a Participant's death or
disability or upon a Change in Control or in the event of a termination of
employment following a Change in Control prior to the end of the Performance
Period, and (c) determine what actual Award, if any, will be paid in the event
of a termination of employment other than as the result of a Participant's death
or disability prior to a Change in Control and prior to the end of the
Performance Period to the extent an actual Award would have otherwise been
achieved had the Participant remained employed through the end of the
Performance Period. With respect to any Awards that are intended to qualify as
performance-based compensation under Code Section 162(m), prior to the
Determination Date, the Committee will determine whether any significant
element(s) will be included in or excluded from the calculation of any
Performance Goal with respect to any Participant. In all other respects,
Performance Goals will be calculated in accordance with the Company's financial
statements, generally accepted accounting principles, or under a methodology
established by the Committee prior to or at the time of the issuance of an Award
and which is consistently applied with respect to a Performance Goal in the
relevant Performance Period. In addition, the Committee will adjust any
performance criteria, Performance Goal or other feature of an Award that relates
to or is wholly or partially based on the number of, or the value of, any stock
of the Company, to reflect any stock dividend or split, repurchase,
recapitalization, combination, or exchange of shares or other similar changes in
such stock. Awards with performance conditions that are granted to Selected
Employees who are not Covered Employees or any Awards to Covered Employees which
are not intended to qualify as performance-based compensation under Code
Section 162(m) need not comply with the requirements of Code Section 162(m).
To the extent necessary to comply with the performance-based compensation
provisions of Code Section 162(m), with respect to any Award granted subject to
Performance Goals and intended to qualify as “performance-based compensation”
under Code Section 162(m), within the first twenty-five percent (25%) of the
Performance Period, but in no event more than ninety (90) days following the
commencement of any Performance Period (or such



--------------------------------------------------------------------------------



other time as may be required or permitted by Code Section 162(m)), the
Committee will, in writing, (i) designate one or more Selected Employees to whom
an Award will be made, (ii) select the Performance Goals applicable to the
Performance Period, (iii) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period, and (iv)
specify the relationship between Performance Goals and the amounts of such
Awards, as applicable, to be earned by each such Selected Employee for such
Performance Period.
Notwithstanding any other provision of the Plan, any Award which is granted to a
Selected Employee and is intended to constitute qualified performance-based
compensation under Code Section 162(m) will be subject to any additional
limitations set forth in the Code (including any amendment to Section 162(m)) or
any regulations and ruling issued thereunder that are requirements for
qualification as qualified performance-based compensation as described in Code
Section 162(m), and the Plan will be deemed amended to the extent necessary to
conform to such requirements.
(g)No Rights as a Stockholder. A Participant, or a transferee of a Participant,
shall have no rights as a stockholder (including without limitation voting
rights or dividend or distribution rights) with respect to any Common Stock
covered by an Option, SAR, or Stock Unit until such person becomes entitled to
receive such Common Stock, has satisfied any applicable withholding or tax
obligations relating to the Award and has been issued the applicable stock
certificate by the Company. No adjustment shall be made for cash or stock
dividends or other rights for which the record date is prior to the date when
such certificate is issued, except as expressly provided in Section 11.
(h)Termination of Service. Unless the applicable Award agreement or employment
agreement provides otherwise (and in such case, the Award or employment
agreement shall govern as to the consequences of a termination of Service for
such Awards), the following rules shall govern the vesting, exercisability and
term of outstanding Awards held by a Participant in the event of termination of
such Participant's Service (in all cases subject to the term of the Option or
SAR as applicable): (i) if the Service of a Participant is terminated for Cause,
then all Options, SARs, unvested portions of Stock Units and unvested portions
of Stock Grants shall terminate and be forfeited immediately without
consideration; (ii) if the Service of Participant is terminated for any reason
other than for Cause, death or Disability, then the vested portion of his/her
then-outstanding Options/SARs may be exercised by such Participant or his or her
personal representative within three months after the date of such termination
and all unvested portions of any outstanding Awards shall be forfeited without
consideration as of the date of such termination; or (iii) if the Service of a
Participant is terminated due to death or Disability, the vested portion of
his/her then-outstanding Options/SARs may be exercised within twelve months
after the date of termination of Service and all unvested portions of any
outstanding Awards shall be forfeited without consideration as of the date of
such termination. In the event of a termination of an Employee's Service due to
Disability, an unexercised ISO will be treated as an NSO commencing as of one
year and one day after such termination.
(i)Code Section 409A. Notwithstanding anything in the Plan to the contrary, the
Plan and Awards granted hereunder are intended to comply with the requirements
of Code Section 409A and shall be interpreted in a manner consistent with such
intention. If upon a Participant's “separation from service” within the meaning
of Code Section 409A, he/she is then a “specified employee” (as defined in Code
Section 409A), then to the extent necessary to comply with Code Section 409A and
avoid the imposition of taxes under Code Section 409A, the Company shall defer
payment of “nonqualified deferred compensation” subject to Code Section 409A
payable as a result of and within six (6) months following such separation from
service under this Plan until the earlier of (i) the first business day of the
seventh month following the Participant's separation from service, or (ii) ten
(10) days after the Company receives notification of the Participant's death.
Any such delayed payments shall be made without interest.
(j)Suspension or Termination of Awards. If at any time (including after a notice
of exercise has been delivered) the Committee (or the Board), reasonably
believes that a Participant has committed an act of Cause (which includes a
failure to act), the Committee (or Board) may suspend the Participant's right to
exercise any Option or SAR (or vesting of Stock Grants or Stock Units) pending a
determination of whether there was in fact an act of Cause. If the Committee (or
the Board) determines a Participant has committed an act of Cause, neither the
Participant nor his or her estate shall be entitled to exercise any outstanding
Option or SAR whatsoever and all of Participant's outstanding Awards shall then
terminate without consideration. Any determination by the Committee (or the
Board) with respect to the foregoing shall be final, conclusive and binding on
all interested parties.



--------------------------------------------------------------------------------



(k)Electronic Communications. Subject to compliance with applicable law and/or
regulations, an Award agreement or other documentation or notices relating to
the Plan and/or Awards may be communicated to Participants by electronic media.
(l)Unfunded Plan. Insofar as it provides for Awards, the Plan shall be unfunded.
Although bookkeeping accounts may be established with respect to Participants
who are granted Awards under this Plan, any such accounts will be used merely as
a bookkeeping convenience. The Company shall not be required to segregate any
assets which may at any time be represented by Awards, nor shall this Plan be
construed as providing for such segregation, nor shall the Company or the
Committee be deemed to be a trustee of stock or cash to be awarded under the
Plan.
(m)Liability of Company Plan. The Company (or members of the Board or Committee)
shall not be liable to a Participant or other persons as to: (a) the
non-issuance or sale of Shares as to which the Company has been unable to obtain
from any regulatory body having jurisdiction the authority deemed by the
Company's counsel to be necessary to the lawful issuance and sale of any Shares
hereunder; and (b) any unexpected or adverse tax consequence or any tax
consequence expected, but not realized, by any Participant or other person due
to the grant, receipt, exercise or settlement of any Award granted hereunder.
SECTION 5.SHARES SUBJECT TO PLAN AND SHARE LIMITS.
(a)Basic Limitation. The stock issuable under the Plan shall be authorized but
unissued Shares or treasury Shares. Subject to adjustment as provided in
Sections 5(b), 5(c) and 11, the aggregate number of Shares reserved for Awards
under the Plan shall not exceed 5,000,000 Shares, plus (i) any Shares that, as
of April 15, 2009, had been reserved but not issued pursuant to awards granted
under the Bridgepoint Education, Inc. Amended and Restated 2005 Stock Incentive
Plan (the “2005 Plan”) and were not subject to any awards granted thereunder,
and (ii) the number of Shares that were subject to outstanding awards under the
2005 Plan as of April 15, 2009 that have since expired or terminated prior to
the date of the Company's 2013 Annual Meeting of Stockholders (the “2013 Annual
Meeting”), or that expire or terminate without having been exercised in full on
or after the 2013 Annual Meeting, and Shares issued pursuant to awards granted
under the 2005 Plan that have been forfeited to or repurchased by the Company
prior to the 2013 Annual Meeting, or that are repurchased or forfeited on or
after the 2013 Annual Meeting, with the maximum number of Shares to be added to
the Plan pursuant to the 2005 Plan equal to 2,038,683 Shares. The aggregate
number of Shares that may be issued in connection with any single type of Award
(NSOs, ISOs, SARs, Stock Grants or Stock Units) under the Plan shall be
7,038,683 Shares.
(b)Subject to adjustment as provided in Section 11, the maximum aggregate number
of Shares that may be issued under the Plan as set forth in Section 5(a) shall
be increased on January 1, 2010 and on each subsequent January 1 through and
including January 1, 2019, by a number of Shares (the “Annual Increase”) equal
to the lesser of (i) two percent (2%) of the number of Shares issued and
outstanding on the immediately preceding December 31, or (ii) 1,300,000 Shares,
or (iii) an amount determined by the Board.
(c)Additional Shares. If Awards are forfeited or are terminated for any reason
other than being exercised, then the Shares underlying such Awards shall again
become available for Awards under the Plan. If SARs are exercised or Stock Units
are settled in Shares, then only the number of Shares (if any) actually issued
in settlement of such SARs or Stock Units shall reduce the number of Shares
available under Section 5(a), as adjusted by Section 5(b), and the balance shall
again become available for Awards under the Plan. If a Participant pays the
Exercise Price by net exercise or by surrendering previously owned Shares (or by
stock attestation) and/or, as permitted by the Committee, pays any withholding
tax obligation with respect to an Award by electing to have Shares withheld or
surrendering previously owned Shares (or by stock attestation), the surrendered
Shares and the Shares withheld to pay taxes shall be available for issuance
under the Plan and shall not count toward the maximum number of shares that may
be issued under the Plan as set forth in Section 5(a), as adjusted by
Section 5(b).
(d)Dividend Equivalents. Any dividend equivalents distributed under the Plan
shall not be applied against the number of Shares available for Awards.
(e)Share Limits. For so long as: (x) the Company is a “publicly held
corporation” within the meaning of Code Section 162(m) and (y) the deduction
limitations of Code Section 162(m) are applicable to the Company's Covered
Employees, then the limits specified below in this Section 5(e) shall be
applicable to Awards issued under the Plan that are intended to qualify as
performance-based compensation under Code Section 162(m).



--------------------------------------------------------------------------------



(i)Limits on Options. No Selected Employee shall receive Options to purchase
Shares during any Fiscal Year covering in excess of 750,000 Shares.
(ii)Limits on SARs. No Selected Employee shall receive Awards of SARs during any
Fiscal Year covering in excess of 750,000 Shares.
(iii)Limits on Stock Grants. No Selected Employee shall receive Stock Grants
during any Fiscal Year covering in excess of 750,000 Shares.
(iv)Limits on Stock Units. No Selected Employee shall receive Stock Units during
any Fiscal Year covering in excess of 750,000 Shares.
(v)Limit on Total Amount of All Awards. No Selected Employee shall receive
Awards during any Fiscal Year in excess of the aggregate amount of 750,000
Shares, whether such Awards are in the form of Options, SARs, Stock Grants
and/or Stock Units.
(vi)Increased Limits for First Year of Employment. The limits expressed in the
foregoing subparts (i) through (v) shall in each case be increased to 1,500,000
Shares with respect to Awards granted to a Selected Employee during the Fiscal
Year of the Selected Employee's commencement of employment with the Company.
(vii)Limit on Awards Settleable in Cash. During any Fiscal Year, no Selected
Employee shall receive Stock Units that are intended to qualify as
performance-based compensation under Code Section 162(m) having an initial value
greater than $3,000,000.
(f)Non-Employee Director Share Limits. Notwithstanding any other provision of
the Plan to the contrary, no Non-Employee Director shall receive Awards during
any Fiscal Year in excess of the aggregate amount of 50,000 Shares, whether such
Awards are in the form of Options, SARs, Stock Grants and/or Stock Units.
SECTION 6.TERMS AND CONDITIONS OF OPTIONS.
(a)Stock Option Agreement. Each Grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions that are not inconsistent with
the Plan and that the Committee deems appropriate for inclusion in a Stock
Option Agreement (including without limitation any performance conditions). The
provisions of the various Stock Option Agreements entered into under the Plan
need not be identical. The Stock Option Agreement shall also specify whether the
Option is an ISO; if not specified then the Option shall be an NSO.
(b)Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall be subject to adjustment of such
number in accordance with Section 11.
(c)Exercise Price. An Option's Exercise Price shall be established by the
Committee and set forth in a Stock Option Agreement. The Exercise Price of an
Option shall not be less than 100% of the Fair Market Value (110% for ISO Grants
to 10-Percent Shareholders) on the date of Grant.
(d)Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The Stock
Option Agreement shall also specify the term of the Option; provided that the
term of an Option shall in no event exceed ten years from the date of Grant (and
may be for a shorter period of time than ten years). A Stock Option Agreement
may provide for accelerated vesting in the event of the Participant's death, or
Disability or other events. Notwithstanding the forgoing, an ISO that is granted
to a 10-Percent Shareholder shall have a maximum term of five years.
Notwithstanding any other provision of the Plan, no Option can be exercised
after the expiration date provided in the applicable Stock Option Agreement. A
Stock Option Agreement may permit an Optionee to exercise an Option before it is
vested (an “early exercise”), subject to the Company's right of repurchase at
the original Exercise Price of any Shares acquired under the unvested portion of
the Option which right of repurchase shall lapse at the same rate the Option
would have vested had there been no early exercise. In no event shall the
Company be required to issue fractional Shares upon the exercise of an Option
and the Committee may specify a minimum number of Shares that must be purchased
in any one Option exercise.



--------------------------------------------------------------------------------



(e)Modifications or Assumption of Options. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding options or may accept the
cancellation of outstanding options (whether granted by the Company or by
another issuer) in return for the grant of new Options for the same or a
different number of Shares and at the same or a different Exercise Price. For
avoidance of doubt, the Committee may Re-Price outstanding Options. No
modification of an Option shall, without the consent of the Optionee, alter or
impair his or her rights or obligations under such Option.
(f)Assignment or Transfer of Options. Except as otherwise provided in the
applicable Stock Option Agreement and then only to the extent permitted by
applicable law, no Option shall be transferable by the Optionee other than by
will or by the laws of descent and distribution. Except as otherwise provided in
the applicable Stock Option Agreement, an Option may be exercised during the
lifetime of the Optionee only by Optionee or by the guardian or legal
representative of the Optionee. No Option or interest therein may be assigned,
pledged or hypothecated by the Optionee during his or her lifetime, whether by
operation of law or otherwise, or be made subject to execution, attachment or
similar process.
SECTION 7.PAYMENT FOR OPTION SHARES.
(a)General Rule. The entire Exercise Price of Shares issued upon exercise of
Options shall be payable in cash at the time when such Shares are purchased,
except as follows and if so provided for in an applicable Stock Option
Agreement:
(i)In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. The
Stock Option Agreement may specify that payment may be made in any form(s)
described in this Section 7.
(ii)In the case of an NSO granted under the Plan, the Committee may, in its
discretion at any time, accept payment in any form(s) described in this
Section 7.
(b)Surrender of Stock. To the extent that this Section 7(b) is made applicable
to an Option in a Stock Option Agreement, payment for all or any part of the
Exercise Price may be made with Shares which have already been owned by the
Optionee for such duration as shall be specified by the Committee. Such Shares
shall be valued at their Fair Market Value on the date when the new Shares are
purchased under the Plan.
(c)Cashless Exercise. To the extent that this Section 7(c) is made applicable to
an Option in a Stock Option Agreement, payment for all or a part of the Exercise
Price may be made through Cashless Exercise.
(d)Net Exercise. To the extent that this Section 7(d) is made applicable to an
Option in a Stock Option Agreement, payment for all or a part of the Exercise
Price may be made through a “net exercise” arrangement pursuant to which the
number of Shares issued to the Optionee in connection with the Optionee's
exercise of the Option will be reduced by the Company's retention of a portion
of such Shares. Upon such a net exercise of an Option, the Optionee will receive
a net number of Shares that is equal to (i) the number of Shares as to which the
Option is being exercised minus (ii) the quotient (rounded down to the nearest
whole number) of the aggregate Exercise Price of the Shares being exercised
divided by the Fair Market Value of a Share on the Option exercise date. The
number of Shares covered by clause (ii) will be retained by the Company and not
delivered to the Optionee. No fractional Shares will be created as a result of a
net exercise and the Optionee must contemporaneously pay for any portion of the
aggregate Exercise Price that is not covered by the Shares retained by the
Company under clause (ii).
(e)Other Forms of Payment. To the extent that this Section 7(e) is made
applicable to an Option in a Stock Option Agreement, payment may be made in any
other form that is consistent with applicable laws, regulations and rules and
approved by the Committee.
SECTION 8.TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.
(a)SAR Agreement. Each Award of a SAR under the Plan shall be evidenced by a SAR
Agreement between the Participant and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan (including without limitation any performance
conditions). A SAR Agreement may provide for a maximum limit on the amount of
any payout notwithstanding the Fair Market Value on the date of exercise of the
SAR. The provisions of the various SAR Agreements entered into



--------------------------------------------------------------------------------



under the Plan need not be identical. SARs may be granted in consideration of a
reduction in the Participant's other compensation.
(b)Number of Shares. Each SAR Agreement shall specify the number of Shares to
which the SAR pertains and is subject to adjustment of such number in accordance
with Section 11.
(c)Exercise Price. Each SAR Agreement shall specify the Exercise Price. The
Exercise Price of a SAR shall not be less than 100% of the Fair Market Value on
the date of Grant.
(d)Exercisability and Term. Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR which shall not exceed ten years from the date
of Grant. A SAR Agreement may provide for accelerated exercisability in the
event of the Participant's death, or Disability or other events and may provide
for expiration prior to the end of its term in the event of the termination of
the Participant's Service. A SAR may be included in an ISO only at the time of
Grant but may be included in an NSO at the time of Grant or at any subsequent
time, but not later than six months before the expiration of such NSO. A SAR
granted under the Plan may provide that it will be exercisable only in the event
of a Change In Control.
(e)Exercise of SARs. If, on the date when a SAR expires, the Exercise Price
under such SAR is less than the Fair Market Value on such date but any portion
of such SAR has not been exercised or surrendered, then such SAR may
automatically be deemed to be exercised as of such date with respect to such
portion to the extent so provided in the applicable SAR agreement. Upon exercise
of a SAR, the Participant (or any person having the right to exercise the SAR
after Participant's death) shall receive from the Company (i) Shares, (ii) cash
or (iii) any combination of Shares and cash, as the Committee shall determine.
The amount of cash and/or the Fair Market Value of Shares received upon exercise
of SARs shall, in the aggregate, be equal to the amount by which the Fair Market
Value (on the date of surrender) of the Shares subject to the SARs exceeds the
Exercise Price of the Shares.
(f)Modification or Assumption of SARs. Within the limitations of the Plan, the
Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (including stock appreciation rights granted by
another issuer) in return for the grant of new SARs for the same or a different
number of Shares and at the same or a different Exercise Price. For avoidance of
doubt, the Committee may Re-Price outstanding SARs. No modification of a SAR
shall, without the consent of the Participant, alter or impair his or her rights
or obligations under such SAR.
(g)Assignment or Transfer of SARs. Except as otherwise provided in the
applicable SAR Agreement and then only to the extent permitted by applicable
law, no SAR shall be transferable by the Participant other than by will or by
the laws of descent and distribution. Except as otherwise provided in the
applicable SAR Agreement, a SAR may be exercised during the lifetime of the
Participant only by the Participant or by the guardian or legal representative
of the Participant. No SAR or interest therein may be assigned, pledged or
hypothecated by the Participant during his or her lifetime, whether by operation
of law or otherwise, or be made subject to execution, attachment or similar
process.
SECTION 9.TERMS AND CONDITIONS FOR STOCK GRANTS.
(a)Time, Amount and Form of Awards. Awards under this Section 9 may be granted
in the form of a Stock Grant.
(b)Stock Grant Agreement. Each Stock Grant awarded under the Plan shall be
evidenced by a Stock Grant Agreement between the Participant and the Company.
Each Stock Grant shall be subject to all applicable terms and conditions of the
Plan and may be subject to any other terms and conditions that are not
inconsistent with the Plan that the Committee deems appropriate for inclusion in
the applicable Stock Grant Agreement (including without limitation any
performance conditions). The provisions of the Stock Grant Agreements entered
into under the Plan need not be identical.
(c)Payment for Stock Grants. Stock Grants may be issued with or without cash
consideration under the Plan.



--------------------------------------------------------------------------------



(d)Vesting Conditions. Each Stock Grant may or may not be subject to vesting.
Vesting shall occur, in full or in installments, upon satisfaction of the
conditions specified in the Stock Grant Agreement. A Stock Grant Agreement may
provide for accelerated vesting in the event of the Participant's death, or
Disability or other events.
(e)Assignment or Transfer of Stock Grants. Except as provided in Section 14, or
in a Stock Grant Agreement, or as required by applicable law, a Stock Grant
awarded under the Plan shall not be anticipated, assigned, attached, garnished,
optioned, transferred or made subject to any creditor's process, whether
voluntarily, involuntarily or by operation of law. Any act in violation of this
Section 9(e) shall be void. However, this Section 9(e) shall not preclude a
Participant from designating a beneficiary who will receive any vested
outstanding Stock Grant Awards in the event of the Participant's death, nor
shall it preclude a transfer of vested Stock Grant Awards by will or by the laws
of descent and distribution.
(f)Voting and Dividend Rights. The holder of a Stock Grant (irrespective of
whether the Shares subject to the Stock Grant are vested or unvested) awarded
under the Plan shall have the same voting, dividend and other rights as the
Company's other stockholders. A Stock Grant Agreement, however, may require that
the holder of such Stock Grant invest any cash dividends received in additional
Shares subject to the Stock Grant. Such additional Shares subject to the Stock
Grant shall be subject to the same conditions and restrictions as the Stock
Grant with respect to which the dividends were paid. Such additional Shares
subject to the Stock Grant shall not reduce the number of Shares available for
issuance under Section 5.
(g)Modification or Assumption of Stock Grants. Within the limitations of the
Plan, the Committee may modify or assume outstanding Stock Grants or may accept
the cancellation of outstanding Stock Grants (including stock granted by another
issuer) in return for the grant of new Stock Grants for the same or a different
number of Shares. No modification of a Stock Grant shall, without the consent of
the Participant, alter or impair his or her rights or obligations under such
Stock Grant.
SECTION 10.TERMS AND CONDITIONS OF STOCK UNITS.
(a)Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the Participant and the Company.
Such Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan (including
without limitation any performance conditions). The provisions of the various
Stock Unit Agreements entered into under the Plan need not be identical. Stock
Units may be granted in consideration of a reduction in the Participant's other
compensation.
(b)Number of Shares. Each Stock Unit Agreement shall specify the number of
Shares to which the Stock Unit Grant pertains and is subject to adjustment of
such number in accordance with Section 11.
(c)Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.
(d)Vesting Conditions. Each Award of Stock Units may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Unit Agreement. A Stock Unit Agreement may
provide for accelerated vesting in the event of the Participant's death, or
Disability or other events.
(e)Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee's discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both. Prior to distribution, any dividend equivalents which
are not paid shall be subject to the same conditions and restrictions as the
Stock Units to which they attach.
(f)Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) Shares or (c) any combination of both,
as determined by the Committee. The actual number of Stock Units eligible for
settlement may be larger or smaller than the number included in the original
Award. Methods of converting Stock Units into cash may include (without
limitation) a method based on the average Fair Market Value of Shares over a
series of trading days. Except as otherwise provided in a Stock Unit Agreement
or a



--------------------------------------------------------------------------------



timely completed deferral election, vested Stock Units shall be settled within
thirty days after vesting. The distribution may occur or commence when all
vesting conditions applicable to the Stock Units have been satisfied or have
lapsed, or it may be deferred, in accordance with applicable law, to any later
date. The amount of a deferred distribution may be increased by an interest
factor or by dividend equivalents. Until an Award of Stock Units is settled, the
number of such Stock Units shall be subject to adjustment pursuant to
Section 11.
(g)Creditors' Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.
(h)Modification or Assumption of Stock Units. Within the limitations of the
Plan, the Committee may modify or assume outstanding Stock Units or may accept
the cancellation of outstanding Stock Units (including stock units granted by
another issuer) in return for the grant of new Stock Units for the same or a
different number of Shares. No modification of a Stock Unit shall, without the
consent of the Participant, alter or impair his or her rights or obligations
under such Stock Unit.
(i)Assignment or Transfer of Stock Units. Except as provided in Section 14, or
in a Stock Unit Agreement, or as required by applicable law, Stock Units shall
not be anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor's process, whether voluntarily, involuntarily or by
operation of law. Any act in violation of this Section 10(i) shall be void.
However, this Section 10(i) shall not preclude a Participant from designating a
beneficiary who will receive any outstanding vested Stock Units in the event of
the Participant's death, nor shall it preclude a transfer of vested Stock Units
by will or by the laws of descent and distribution.
SECTION 11.ADJUSTMENTS.
(a)Adjustments. In the event of a subdivision of the outstanding Shares, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Shares (by
reclassification or otherwise) into a lesser number of Shares, a stock split, a
reverse stock split, a reclassification or other distribution of the Shares
without the receipt of consideration by the Company, of or on the Common Stock,
a recapitalization, a combination, a spin-off or a similar occurrence, the
Committee shall make equitable and proportionate adjustments to:
(i)the maximum aggregate number of Shares specified in Section 5(a);
(ii)clause (ii) of the Annual Increase specified in Section 5(b);
(iii)the number and kind of securities available for Awards (and which can be
issued as ISOs) under Section 5;
(iv)the limits on Awards issued under the Plan that are intended to qualify as
performance-based compensation under Code Section 162(m) under Section 5(e);
(v)the limits on Awards issued under the Plan to Non-Employee Directors under
Section 5(f);
(vi)the number and kind of securities covered by each outstanding Award;
(vii)the Exercise Price under each outstanding SAR and Option; and
(viii)the number and kind of outstanding securities issued under the Plan.
(b)Participant Rights. Except as provided in this Section 11, a Participant
shall have no rights by reason of any issue by the Company of stock of any class
or securities convertible into stock of any class, any subdivision or
consolidation of shares of stock of any class, the payment of any stock dividend
or any other increase or decrease in the number of shares of stock of any class.
If by reason of an adjustment pursuant to this Section 11, a Participant's Award
covers additional or different shares of stock or securities, then such
additional or different shares and the Award in respect thereof shall be subject
to all of the terms, conditions and restrictions which were applicable to the
Award and the Shares subject to the Award prior to such adjustment.



--------------------------------------------------------------------------------



(c)Fractional Shares. Any adjustment of Shares pursuant to this Section 11 shall
be rounded down to the nearest whole number of Shares. Under no circumstances
shall the Company be required to authorize or issue fractional shares and no
consideration shall be provided as a result of any fractional shares not being
issued or authorized.
SECTION 12.EFFECT OF A CHANGE IN CONTROL.
(a)Merger or Reorganization. In the event that the Company is a party to a
merger or other reorganization, outstanding Awards shall be subject to the
agreement of merger or reorganization. Such agreement may provide, without
limitation, for the assumption of outstanding Awards by the surviving
corporation or its parent, for their continuation by the Company (if the Company
is a surviving corporation), for accelerated vesting or for their cancellation
with or without consideration, in all cases without the consent of the
Participant.
(b)Acceleration. Except as otherwise provided in the applicable Stock Option
Agreement, SAR Agreement, Stock Unit Agreement or Stock Award Agreement, in the
event that a Change In Control occurs with respect to the Company and the
applicable agreement of merger or reorganization provides for assumption or
continuation of Awards pursuant to Section 12(a), no acceleration of vesting
shall occur. In the event that a Change In Control occurs with respect to the
Company and there is no assumption or continuation of Awards pursuant to
Section 12(a), all Awards shall vest and become exercisable as of immediately
before such Change In Control.
SECTION 13.LIMITATIONS ON RIGHTS.
(a)Retention Rights. Neither the Plan nor any Award granted under the Plan shall
be deemed to give any individual a right to remain an employee, consultant or
director of the Company, a Parent, a Subsidiary or an Affiliate. The Company and
its Parents and Subsidiaries and Affiliates reserve the right to terminate the
Service of any person at any time, and for any reason, subject to applicable
laws, the Company's Certificate of Incorporation and Bylaws and a written
employment agreement (if any).
(b)Stockholders' Rights. A Participant shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any Shares covered by
his or her Award prior to the issuance of such Shares. No adjustment shall be
made for cash dividends or other rights for which the record date is prior to
the date when such Shares are issued, except as expressly provided in
Section 11.
(c)Regulatory Requirements. Any other provision of the Plan notwithstanding, the
obligation of the Company to issue Shares or other securities under the Plan
shall be subject to all applicable laws, rules and regulations and such approval
by any regulatory body as may be required. The Company reserves the right to
restrict, in whole or in part, the delivery of Shares or other securities
pursuant to any Award prior to the satisfaction of all legal requirements
relating to the issuance of such Shares or other securities, to their
registration, qualification or listing or to an exemption from registration,
qualification or listing.
(d)Dissolution. To the extent not previously exercised or settled, Options,
SARs, Stock Units and unvested Stock Grants shall terminate immediately prior to
the dissolution or liquidation of the Company and be forfeited to the Company.
(e)Clawback Policy. The Company may (i) cause the cancellation of any Award,
(ii) require reimbursement of any Award by a Participant and (iii) effect any
other right of recoupment of equity or other compensation provided under this
Plan or otherwise in accordance with Company policies and/or applicable law
(each, a “Clawback Policy”). In addition, a Participant may be required to repay
to the Company certain previously paid compensation, whether provided under this
Plan or an Award Agreement or otherwise, in accordance with the Clawback Policy.
SECTION 14.TAXES.
(a)General. A Participant shall make arrangements satisfactory to the Company
for the satisfaction of any withholding tax obligations that arise in connection
with his or her Award. The Company shall not be required to issue any Shares or
make any cash payment under the Plan until such obligations are satisfied.
(b)Share Withholding. The Committee in its discretion may permit a Participant
to satisfy all or part of his or her withholding or income tax obligations by
having the Company withhold all or a portion of any Shares that otherwise would
be issued to him or her or by surrendering all or a portion of any Shares that
he or she



--------------------------------------------------------------------------------



previously acquired (or by stock attestation). Such Shares shall be valued based
on the value of the actual trade or, if there is none, the Fair Market Value as
of the previous day. Any payment of taxes by assigning Shares to the Company may
be subject to restrictions, including, but not limited to, any restrictions
required by rules of the SEC. The Committee may also, in its discretion, permit
a Participant to satisfy withholding or income tax obligations (up to the
maximum amount permitted by applicable law) related to an Award through a sale
of Shares underlying the Award or, in the case of Options, through a net
exercise or Cashless Exercise.
SECTION 15.DURATION AND AMENDMENTS.
(a)Term of the Plan. The Plan, as set forth herein, is effective on the
Effective Date. The Plan shall terminate on March 3, 2019 and may be terminated
on any earlier date pursuant to this Section 15. This Plan will not in any way
affect outstanding awards that were issued under the Prior Equity Plans or other
Company equity compensation plans. No further awards may be granted under the
Prior Equity Plans as of the date of an IPO.
(b)Right to Amend or Terminate the Plan. The Board may amend or terminate the
Plan at any time and for any reason. No Awards shall be granted under the Plan
after the Plan's termination. An amendment of the Plan shall be subject to the
approval of the Company's stockholders only to the extent required by applicable
laws, regulations or rules. In addition, no such amendment or termination shall
be made which would impair the rights of any Participant, without such
Participant's written consent, under any then-outstanding Award, provided that
no such Participant consent shall be required with respect to any amendment or
alteration if the Committee determines in its sole discretion that such
amendment or alteration either (i) is required or advisable in order for the
Company, the Plan or the Award to satisfy or conform to any law or regulation or
to meet the requirements of any accounting standard, or (ii) is not reasonably
likely to significantly diminish the benefits provided under such Award, or that
any such diminishment has been adequately compensated. In the event any
provision of this Plan shall be held illegal or invalid for any reason, such
provisions will be reformed by the Board if possible and to the extent needed in
order to be held legal and valid. If it is not possible to reform the illegal or
invalid provisions then the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included. In the event of any
conflict in terms between the Plan and any Award agreement, the terms of the
Plan shall prevail and govern.
SECTION 16.EXECUTION.
To record the adoption of this restatement of the Plan by the Board, the Company
has caused its duly authorized officer to execute this Plan on behalf of the
Company.
 
BRIDGEPOINT EDUCATION, INC.
 
 
 
/s/ Andrew S. Clark
 
By: Andrew S. Clark
 
Title: CEO and President






